DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Reiter 6477749.
Reiter discloses the claimed invention as recited in the claims as shown below:


1. A magnetic clamping apparatus comprising: a magnetic base; a handle  11; a gri p 11 outside surface; a central axis (this is the longitudinal axis of the device); the magnetic base comprising a magnet body 15 and a mounting body 20; the handle and the magnetic base being concentrically positioned around the central axis;

the mounting body being concentrically connected onto the magnet body; the handle being terminally connected to the mounting body; the grip being connected around the handle; and a diameter of the magnet body being larger than a diameter of the handle See Fig.2.



6. The magnetic clamping apparatus as claimed in claim 1, wherein a height of the grip is less than a height of the handle. See Fig.2



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiter 6477749 in view of Fiedler 2010/0308605A1.
Reiter discloses the claimed invention except for grip of the outer sleeve.
Fiedler  discloses the magnet with a grip 40 on the handle 7 which allows the device to be gripped and it would have been obvious to one having ordinary skill in the art at the time of invention to have modified the device by replacing the handle with grips that provide an alternative holder yielding a predictable result of providing a holder. KSR
Regarding claims 9-10, choosing sizing of magnets being different is a matter of mechanically expedience because a worker base upon intended use can determine how big or small the device has to be is matter of ordinary skill at of worker known skill. KSR
Claim(s) 7 -8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiter 6477749 in view of Levsen 2010/0323591A1.
Reiter discloses the claimed invention except for a magnet being made out of  aneodymium .
Levsen  discloses the magnet with aneodymium and it would have been obvious to one having ordinary skill in the art at the time of invention to have selected aneodymium  par. 0042 as a material as matter of intended use to select this materal or another material based upon known material for selection which yielding a predictable result of using known materials for a magnet which also provides a strength of 400 lbs. KSR
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The best prior art is of rejection and the rest is being made of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE D WILSON whose telephone number is (571)272-4499. The examiner can normally be reached M-TH 6;30-4;30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEE D. WILSON
Examiner
Art Unit 3723




Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        August 5, 2022